Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger et al. (US 2017/0202055) (“Feuersaenger”) in view of .
For claims 1 and 17; Feuersaenger discloses:  receiving a discontinuous reception configuration (paragraph 122-125:  the default is broadcasted in the System Information, and can have values of 32, 64, 128 and 256 radio frames); receiving a monitoring configuration of a physical downlink control channel carrying a power saving downlink control information format (paragraph 237-238:  a separate parameter may of course be defined for the DRX wake-up cycle, for example a wake-up DRX-cycle parameter which can assume any particular number of subframes); identifying one or more monitoring occasions of at least one search space of the physical downlink control channel carrying the power saving downlink control information format based on the monitoring configuration (paragraph 237-238:  the wake-up duration of the DRX wake-up cycle should be much shorter (e.g., one subframe) and could be configured by a separate parameter, e.g., called wake-upDurationTimer); detecting the power saving downlink control information format at one of the one or more monitoring occasions (paragraph 242:  the base station can schedule the mobile terminal shortly after receiving the downlink data using the wake-up duration of the mobile terminal as an opportunity to transmit a PDCCH DCI format 1 for example).
Feuersaenger does not expressly disclose, but R1-181642 from similar fields of endeavor teaches:  determining whether to start a drx-onDurationTimer in a following discontinuous reception cycle based on a wake-up indication of the power saving downlink control information format (Section 2.3:  the power saving single can be used to indicate whether UE needs to wake up at the DRX ON period or not. If the power saving signal is not detected \, UE will not wake up at the DRX ON cycle; otherwise, UE will wake up and perform PDCCH monitoring and PDSCH decoding of DL data or paging information).  Thus it would have 
Feuersaenger does not expressly disclose, but Zhou from similar fields of endeavor teaches:  power saving downlink control information format, wherein receiving the monitoring configuration includes receiving an indication of a user equipment specific offset value with respect to a starting time of a discontinuous reception cycle of the discontinuous reception configuration (paragraph 99:  After the base station transmits the resource configuration information to the UE, the UE may determine a start position of the time domain resource of the wake-up signal based on the start position information of the DRX on-duration or the DRX cycle associated with the wake-up signal and the offset).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Zhou in the power saving system as described by Feuersaenger.  The motivation is to improve synchronizing the UE to wake up notifications.
For claim 2; Feuersaenger discloses:  receiving the monitoring configuration comprises receiving at least one search space configuration (paragraph 187:  mobile terminal monitors the downlink control channel for the particular duration of time only in a predetermined limited search space).
For claim 4; Feuersaenger discloses:  the at least one search space is a common search space, which is common to more than one user equipment (paragraph 262:  the UE monitors basically all DCI formats, one part in the common search space and the other part in the UE-specific).
the mobile terminal starts the discontinuous reception according to the first discontinuous reception cycle and the additional discontinuous reception cycle at the same time or with a predetermined time offset between each other).
For claim 13; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
Feuersaenger does not expressly disclose, but R1-181642 from similar fields of endeavor teaches:  the power saving downlink control information format further includes an indication of one or more wake-up parameters (Section 2.1, 2.2:  The UE power saving in time domain currently relies on the periodic configuration of DRX in both CONNECTED and IDLE/INACTIVE states…New UE specific power saving signal or enhanced existing UE specific signal with low system overhead /detection energy is preferable for triggering adaptation to the traffic and UE power consumption characteristics for the UE power saving).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DRX initiation as described by R1-181642 in the power saving system as described by Feuersaenger.  The motivation is to improve efficiency of power on periods.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of R1-181642 in view of Zhou as applied to claim 2 above, and further in view of Harada et al. (US 2021/0243680) (“Harada”).
For claim 3; Feuersaenger discloses the subject matter in claim 2 as described above in the office action.
the periodicity and offset of slots in the search space indicated by each of the searchSpaceSIB1, searchSpaceOtherSystemInformation, pagingSearchSpace, and ra-SearchSpace, and information related to the symbol positions in the slot (monitoringSymbolsWithinSlot)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Harada in the power saving system as described by Feuersaenger.  The motivation is to improve DCI detection.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of R1-181642 in view of Zhou as applied to claim 5 above, and further in view of Zou et al. (US 2020/0229177) (“Zou”).
For claim 6; Feuersaenger discloses the subject matter in claim 5 as described above in the office action.
Feuersaenger does not expressly disclose, but Zou from similar fields of endeavor teaches:  the offset value corresponds to a number of slots (paragraph 64:  The periodicity and/or offset values can be given in a number of symbols or number of slots).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Zou in the power saving system as described by Feuersaenger.  The motivation is to utilize well-known incremental units in the art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of R1-181642 in view of Zhou as applied to claim 5 above, and further in view of Hwang et al. (US 2019/0239189) (“Hwang”).
For claim 11; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
Feuersaenger does not expressly disclose, but Hwang from similar fields of endeavor teaches:  the physical downlink control channel, which is carrying the power saving downlink control information format includes a cyclic redundancy check scrambled with a radio network temporary identifier, where the radio network temporary identifier is configured specific to the power saving downlink control information format (paragraph 290:  CRC masking may use an RNTI in order to indicate that the DCI is for the WUS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Hwang in the power saving system as described by Feuersaenger.  The motivation is to improve signaling efficiency.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of R1-181642 in view of Zhou as applied to claim 1 above, and further in view of Moon et al. (US 2020/0187236) (“Moon”).
For claim 8; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
the search space is configured in units of the slot (e.g., one or more slots)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Moon in the power saving system as described by Feuersaenger.  The motivation is to utilize well-known incremental units in the art.
For claim 9; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
Feuersaenger does not expressly disclose, but Moon from similar fields of endeavor teaches:  the one or more monitoring occasions of the at least one search space are within a plurality of slots (paragraph 236:  the search space is configured in units of the slot (e.g., one or more slots)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Moon in the power saving system as described by Feuersaenger.  The motivation is to utilize well-known incremental units in the art.

Claims 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of R1-181642 in view of Zhou as applied to claim 1 above, and further in view of Huang et al. (US 2021/0168715) (“Huang”).
For claims 10 and 19; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
the DCI may be group common signaling or UE-specific signaling).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Huang in the power saving system as described by Feuersaenger.  The motivation is to improve signaling efficiency.
For claims 12 and 20; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
Feuersaenger does not expressly disclose, but Huang from similar fields of endeavor teaches:  receiving an indication of a starting location of a bit field of the power saving downlink control information format, wherein the bit field is assigned to the user equipment (paragraph 162:  When the DCI is UE-level indication information, the first indication information is applicable to only one UE. In this case, the first indication information carries duration and/or a start location of a first time window of only one).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Huang in the power saving system as described by Feuersaenger.  The motivation is to improve signaling efficiency.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of R1-181642 in view of Zhou as applied to claim 1 above, and further in view of Islam et al. (US 2021/0176762) (“Islam”).

Feuersaenger does not expressly disclose, but Islam from similar fields of endeavor teaches:  the one or more wake-up parameters include at least one of a number of monitoring occasions of the physical downlink control channel carrying the power saving downlink control information format to skip, a number of physical downlink control channel monitoring occasions to skip within an ON duration, a drx-onDurationTimer start time offset with respect to a start time of a discontinuous reception cycle, and a drx-onDurationTimer value (paragraph 56:  the power saving signaling can be PDCCH occasions skipping, e.g., 1 bit. For example, the UE can skip following N=>1 occasions based on the trigger).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Islam in the power saving system as described by Feuersaenger.  The motivation is to improve signaling efficiency.
For claim 15; Feuersaenger discloses the subject matter in claim 1 as described above in the office action.
Feuersaenger does not expressly disclose, but Islam from similar fields of endeavor teaches:  receiving a dynamic indication identifying a number of next monitoring occasions to skip (paragraph 56:  the UE can skip following N=>1 occasions based on the trigger).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Islam in the power saving system as described by Feuersaenger.  The motivation is to improve signaling efficiency.

Feuersaenger does not expressly disclose, but Islam from similar fields of endeavor teaches:  the discontinuous reception configuration is received via higher layers through a radio resource control message (paragraph 50:  The explicit indication can be dynamically indicated in the DCI or via a higher layer e.g., UE specific RRC signaling. The implicit indication can be conveyed via values of some other parameters conveyed in DCI or higher layer signaling or based on one or more fulfilled conditions).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Islam in the power saving system as described by Feuersaenger.  The motivation is to improve signaling efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medles (US 2020/0213943); Medles discloses power savings mode via DCI signaling by controlling the PDCCH monitoring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466